DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 16th day of July, 2020. Currently Claims 1-9 are pending. No claims are allowed.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020, 01/15/2021, 07/23/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20140201110 A12 to Sato.
Referring to Claim 1, Sato discloses a data collection system (see at least Sato: ¶ 59-60, 65-85, 91-100), comprising: 
a data collection terminal configured to collect data from a facility device; and a data collection server configured to be communicatively connectable via a communication line to the data collection terminal (see at least Sato: ¶ 59-60, 65-85, 91-100, 111-113, 119-122, 128, and 131-157), 
the data collection server (see at least see at least Sato: ¶ 59-60, 65-85, 91-100) comprising 
a data receiver configured to receive the data from the data collection terminal by communication via the communication line (see at least Sato: ¶ see at least Sato: ¶ 59-60, 65-85, 91-100, 111-113, 119-122, 128, and 131-157), 
a contract information storage configured to store at least two contract plans that indicate fees charged in accordance with an amount of data communicated via the communication line (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228), 

a contract plan determiner configured to determine, based on the collection schedule determined by the collection schedule determiner, a contract plan to be signed-up for from among the at least two contract plans stored in the contract information storage (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228), and 
a notifier configured to notify, to the data collection terminal, the collection schedule determined by the collection schedule determiner and the contract plan determined by the contract plan determiner (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228), 
the data collection terminal comprising a data transmitter configured to transmit, in accordance with the collection schedule and the contract plan notified by the notifier, the data collected from the facility device to the data collection server (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185).  

Referring to Claim 2, Sato discloses the data collection system according to claim 1, 
wherein the contract information storage means further stores, in association with each of the at least two contract plans, a contract procedure and a communications service provider who operates the communication line (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185), 
the notifier notifies, to the data collection terminal, the communications service provider and the contract procedure that are associated with the contract plan determined by the contract 
the data collection terminal further comprises a contract changer configured to change, in accordance with the contract procedure notified by the notifier , the contract plan to a contract plan notified by the notifier, the contract plan being with the communications service provider notified by the notifier (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185).  

Referring to Claim 3, Sato discloses the data collection system according to claim 2, wherein the contract changer further executes, in accordance with the contract procedure notified by the notifier, conclusion or cancelation of a contract with the communications service provider notified by the notifier (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185).  

Referring to Claim 4, Sato discloses the data collection system according to claim 2, wherein the data collection terminal connects to the data collection server via a mobile communication line as the communication line, the data collection terminal further comprises an identification information storage configured to store  identification information for use in authentication during use of the mobile communication line, and the identification information stored in the identification information storage means is rewritable by the contract changer (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185).  

Referring to Claim 5, Sato discloses the data collection system according to claim 1, wherein the contract information storage means further stores, in association with each of the at 

Referring to Claim 6, Sato discloses the data collection system according to claim 1, wherein the collection schedule determiner  determines the collection schedule in a future first period based on the data received by the data receiver, and the contract plan determiner  predicts, based on the collection schedule determined by the collection schedule determiner, an amount of data of the data received by the data receiver reception means in the first period, and determines the contract plan in the first period based on the predicted amount of data (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185).  

Referring to Claim 7, Sato discloses a data collection server communicatively connectable via a communication line to a data collection terminal for collection of data from a facility device (see at least Sato: 10, 20-21, and 30), the data collection server comprising: 
a data receiver configured to receive the data from the data collection terminal by communication via the communication line see at least Sato: ¶ 59-60, 65-85, 91-100, 111-113, 119-122, 128, and 131-157); 
a contract information storage configured to store at least two contract plans that indicate fees charged in accordance with an amount of data communicated via the communication line (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228); 

a contract plan determiner configured to determine, based on the collection schedule determined by the collection schedule determiner, a contract plan to be signed-up for from among the at least two contract plans stored in the contract information storage means (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228); and 
a notifier configured to notify, to the data collection terminal, the collection schedule determined by the collection schedule determiner and the contract plan determined by the contract plan determiner (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228; see also Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185).  

Referring to Claim 8, Sato discloses a data collection method executed by a data collection server communicatively connectable via a communication line to a data collection terminal for collection of data from a facility device (see at least Sato: ¶ 59-60, 65-85, 91-100), the data collection method comprising: 
receiving the data from the data collection terminal by communication via the communication line (see at least Sato: ¶ see at least Sato: ¶ 59-60, 65-85, 91-100, 111-113, 119-122, 128, and 131-157); 
determining, based on the received data, a collection schedule for collecting the data from the data collection terminal (see at least Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185); 
determining, based on the determined collection schedule, a contract plan to be signed-up for from among at least two contract plans stored in contract information storage configured to store the at least two contract plans that indicate fees charged in accordance with an amount of data communicated via the communication line (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228); and 


Referring to Claim 9, Sato discloses a non-transitory computer-readable recording medium storing program for causing a computer for control of a data collection server communicatively connectable via a communication line to a data collection terminal for collection of data from a facility device (see at least Sato: ¶ 59-60, 65-85, 91-100) to execute processing comprising: 
receiving the data from the data collection terminal by communication via the communication line (see at least Sato: ¶ see at least Sato: ¶ 59-60, 65-85, 91-100, 111-113, 119-122, 128, and 131-157); 
determining, based on the received data, a collection schedule for collecting the data from the data collection terminal (see at least Sato: ¶ 71-85, 100-130, 137-144, 158, and 175-185); 
determining, based on the determined collection schedule, a contract plan to be signed-up for from among at least two contract plans stored in contract information storage configured to store the at least two contract plans that indicate fees charged in accordance with an amount of data communicated via the communication line (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228); and 
notifying, to the data collection terminal, the determined collection schedule and the determined contract plan (see at least Sato: Abstract ¶ 10, 20-21, 30, 55, 62, 127, 137-140, 194-204, and 226-228).   

Conclusion
See also US-20180302907-A1 to Sato which talks about an information collection method and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689